Case: 13-41184      Document: 00512751456         Page: 1    Date Filed: 08/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41184
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 29, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JULIO CESAR SAENZ-HINOJOSA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-933-2


Before CLEMENT, PRADO, and ELROD, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Julio Cesar Saenz-Hinojosa has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Saenz-Hinojosa has filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as Saenz-
Hinojosa’s response. We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41184   Document: 00512751456    Page: 2   Date Filed: 08/29/2014


                               No. 13-41184

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2